Title: From George Washington to Major General Philip Schuyler, 17 May 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York 17th May 1776

I this Morning received Your Favor of the 13th Inst. with Its Inclosures, Conveying Intelligence of the Melancholly Situation

of our Affairs in Canada; & am not Without My Fears, I confess, that the Prospect we had of possessing that Country of such Importance in the present Controversy is almost Over, or at best, that It will be Effected with much More Difficulty and Effusion of Blood than were Necessary, had our Exertions been timely applied. However we Must Not despair, a Manly & spirited Opposition can only ensure Success, & prevent the Enemy from Improving the Advantage they have Obtained. I have forwarded the Letters to Congress, & their Answer to You & the Honble Commissioners I will transmit You, as soon as they come to Hand.
I am fully sensible that this unfortunate Event has greatly deranged Your Schemes, & will involve You in Difficulties only to be Obviated by Your Zeal & Assiduity, which I am well satisfyed will not be wanting in this or any other Instance where the Good of Your Country require them.
Notwithstanding the most diligent Pains; but a small Part of the Nails You wrote for, is Yet Collected, Nor will there be a possibility of Getting more than half the Quantity; the Qr Master expects that they will be here to Day When they will be instantly forwarded with the five Tons of Lead. I am, Dr Sir, with sentiments of Much Esteem & Regard, Your most Obedt servt

Go: Washington


P.S. The Nails are Embarked 27 & ½ Casks, You have the Account & Quality, also 5 Tons of Lead & Thomas Warner’s Receipt.

